       Case 1:18-cv-04203-JBW-VMS Document 36 Filed 07/23/19 Page 1 of 1 PageID #: 1526


          1271 Avenue of the Americas |New York, NY 10020
          blankrome.com



           Phone:       (212) 885-5568

           Fax:         (917) 591-9898

           Email:       aroberts@blankrome.com




                                                                        July 23, 2019


          Via ECF
          Hon. Jack B. Weinstein
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201


                            Re:      53rd Street, LLC v. U.S. Bank National Association
                                     Docket No. 18-cv-04203
                                     Response to Plaintiff’s Request for Mediation

          Your Honor:

                 This firm represents defendant, U.S. Bank National Association (“U.S. Bank”) in the
          above-referenced matter. I write in response to plaintiff 53rd Street, LLC’s (“Plaintiff”) request
          for mediation (Docket No. 35).

                  U.S. Bank is amenable to discussing resolution of this matter through settlement. However,
          U.S. Bank respectfully requests this matter be scheduled for a settlement conference before the
          Honorable Vera M. Scanlon, or another Magistrate Judge to be assigned by the Court, prior to the
          parties’ entry into the EDNY’s Mediation Program. If, after a settlement conference, it appears
          that mediation is feasible, U.S. Bank would agree to the referral of this matter to the Mediation
          Program.


                                                                        Respectfully submitted,




                                                                        Andrea M. Roberts
          cc: Hasbani & Light (via ECF)




                                                     Blank Rome LLP | blankrome.com


151908.00617/121520847v.1
